DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,649,429 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches: 
“receiving, by a self-executing contract, settlement information of an energy transaction from at least two nodes in a network, the network comprising a plurality of nodes, a subset of the plurality of nodes maintaining at least a predetermined number of tokens, the subset comprising the at least two nodes, each node of the subset comprising at least one token as a requirement for participation on the network, the energy transaction comprising an exchange between the at least two nodes for one or more tokens, each token representing a value”, 
as recited in claim 1. 
Claims 7 and 13 recite similar limitations as set forth in claim 1, and therefore are patentable over prior art.
Claims 2-6, 8-12, 14-24, 26-33 and 37-40 depend, directly or indirectly, from claims 1, 7 or 13, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2016/0092988 (Letourneau) discloses systems and methods for transferring digital assets amongst a network of distributed users without the need to transfer the assets to an external party, such as an escrow agent. The transferring of assets may be in the form of electronic transactions between pluralities of currencies or assets. Temporary and localized escrow services may be created on a user terminal for safely overseeing the process of transferring digital assets. The trade instructions and execution orders for the transfer of assets may be validated over a de-centralized network of user terminals, such as the user terminals of traders. This type of network allows secure peer-to-peer electronic transactions to occur between distributed and anonymous users or participants, which are assumed to be trustless. In such networks, the transactions may be handled by cryptographic mathematical algorithms and which are known to be identical across all users or participants of the same network. 
However, Letourneau fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2016/0261690 (Ford) discloses systems and methods that facilitate the communicating of messages to a vastly scalable number of devices, independent of a centralized resource. In embodiments, a computing device, or a number of devices, may receive from a managing entity one or more messages via a block chain that is maintained by a plurality of decentralized nodes in a peer-to-peer network.  In embodiments, the device or devices execute the instructions identified in the message, and if appropriate, return results. 
However, Ford fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2016/0335533 (Davis et al.) discloses a processing network that is configured to access a reputation system, provide a first user interface, provide a second user interface, receive a request from a user through the second user interface, retrieve user information from the reputation system, assign a plurality of human intelligence tasks based on the request, receive a plurality of results from the plurality of human intelligence tasks, confirm an identity and a status of the user based on the user information and the plurality of results, execute the request based on confirming the identity and the status of the user, and store evidence of execution of the request as an immutable data entry in a permanent database.  The first user interface includes information from the reputation system, and the plurality of human intelligence tasks are assigned to a plurality of participants through the first user interface. 
However, Davis et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687